EX-10.13 19 v300086_ex10-13.htm EXHIBIT 10.13

 

LOCK-UP AGREEMENT

 

This LOCK-UP AGREEMENT (this “Agreement”) is made as of __________, 2012, by and
between the undersigned person or entity (the “Restricted Holder”) and Dynastar
Holdings, Inc., a Nevada corporation formerly known as Medical Design Studios,
Inc. (the “Company”). Capitalized terms used and not otherwise defined herein
shall have the meanings given to such terms in the Merger Agreement (as defined
herein).

 

WHEREAS, pursuant to the transactions contemplated under that certain Agreement
and Plan of Merger and Reorganization, dated as of __________, 2012 (the “Merger
Agreement”), by and between the Company, Dynastar Acquisition Corp., and
Dynastar Ventures, Inc., a Delaware corporation (“DVI”), DVI will merge with
Dynastar Acquisition Corp., with the result of such merger being that DVI will
be the surviving entity and become a wholly-owned subsidiary of the Company,
with all the stockholders of DVI exchanging their shares in DVI for shares of
common stock of the Company (the “Common Stock”), all pursuant to the terms of
the Merger Agreement (the “Merger”);

 

WHEREAS, the Restricted Holder will be an officer, director and/or key employee
of the Company immediately after the closing of the Merger and/or the Restricted
Holder will be a beneficial owner of ten percent (10%) or more of the
outstanding shares of Common Stock of the Company immediately after the closing
of the Merger;

 

WHEREAS, the Merger Agreement provides that, among other things, all the shares
of Common Stock owned by the Restricted Holder promptly after the closing of the
Merger (the “Restricted Securities”) shall be subject to certain restrictions on
Disposition (as defined herein) (i) during the period of eighteen (18) months
immediately following the closing date of the Merger if the Company is cash flow
positive at the end of such eighteen (18) month period; and (ii) during the
period of twenty-four (24) months immediately following the closing date of the
Merger if the Company is not cash flow positive at the end of the eighteen (18)
month period, all as more fully set forth herein. The eighteen (18) or
twenty-four (24) month lock-up period, as the case may be, is hereafter
referenced to as the “Restricted Period.”

 

NOW, THEREFORE, as an inducement to and in consideration of the Company’s
agreement to enter into the Merger Agreement and proceed with the Merger, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:

 

1.          Lock Up Period.

 

(a)    During the Restricted Period, the Restricted Holder will not, directly or
indirectly: (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, make any short sale, lend or otherwise dispose
of or transfer any Restricted Securities or any securities convertible into or
exercisable or exchangeable for Restricted Securities, or (ii) enter into any
swap or any other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, any of the economic consequences of ownership of
any Restricted Securities (with the actions described in clause (i) or (ii)
above being hereinafter referred to as a “Disposition”). The foregoing
restrictions are expressly agreed to preclude the Restricted Holder from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
any of the Restricted Securities of the Restricted Holder during the Restricted
Period, even if such securities would be disposed of by someone other than the
Restricted Holder.

 

 

 

 

(b)    In addition, during the period of twenty-four (24) months immediately
following the closing date of the Merger, the Restricted Holder will not,
directly or indirectly, effect or agree to effect any short sale (as defined in
Rule 200 under Regulation SHO of the Securities Exchange Act of 1934 (the
“Exchange Act”)), whether or not against the box, establish any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
the Common Stock, borrow or pre-borrow any shares of Common Stock, or grant any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, is
convertible into or exercisable for or derives any significant part of its value
from the Common Stock or otherwise seek to hedge the Restricted Holder’s
position in the Common Stock.

 

(c)    Notwithstanding anything contained herein to the contrary, the Restricted
Holder shall be permitted to engage in any Disposition where the other party to
such Disposition is another Restricted Holder or and Disposition to an affiliate
as long as such affiliate executes a copy of this Agreement.

 

2.          Legends; Stop Transfer Instructions.

 

(a)    In addition to any legends to reflect applicable transfer restrictions
under federal or state securities laws, each stock certificate representing
Restricted Securities shall be stamped or otherwise imprinted with the following
legend:

 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AGREEMENT, DATED AS OF __________, 2012, BETWEEN THE HOLDER HEREOF AND
THE ISSUER AND MAY ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE WITH THE TERMS
THEREOF.”

 

(b)    The Restricted Holder hereby agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the Restricted Securities or securities convertible into or
exchangeable for Restricted Securities held by the Restricted Holder except in
compliance with this Agreement.

 

3.          Miscellaneous.

 

(a)    Specific Performance. The Restricted Holder agrees that in the event of
any breach or threatened breach by the Restricted Holder of any covenant,
obligation or other provision contained in this Agreement, then the Company
shall be entitled (in addition to any other remedy that may be available to the
Company) to: (i) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision; and (ii) an injunction restraining such breach or threatened breach.
The Restricted Holder further agrees that neither the Company nor any other
person or entity shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 3, and the Restricted Holder irrevocably waives any
right that he, she, or it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

 

2

 

 

 

(b)    Other Agreements. Nothing in this Agreement shall limit any of the rights
or remedies of the Company under the Merger Agreement, or any of the rights or
remedies of the Company or any of the obligations of the Restricted Holder under
any other agreement between the Restricted Holder and the Company or any
certificate or instrument executed by the Restricted Holder in favor of the
Company; and nothing in the Merger Agreement or in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Company or any of the obligations of the Restricted Holder under this Agreement.

 

(c)    Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:

 

If to the Company:   Copy to (which copy shall not constitute notice hereunder):
(ADD NAME AND ADDRESS OF COMPANY COUNSEL POST CLOSING)       Dynastar Holdings,
Inc.       1311 Herr Lane, Suite 205       Louisville, KY 40222       Attn: John
Henderson       Facsimile:       Attn:           Facsimile:    

 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

 

3

 

 

(d)    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

(e)    Applicable Law; Jurisdiction. THIS AGREEMENT IS MADE UNDER, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. In any action between or among any of
the parties arising out of this Agreement, (i) each of the parties irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the state and federal courts having jurisdiction over New York County, New
York; (ii) if any such action is commenced in a state court, then, subject to
applicable law, no party shall object to the removal of such action to any
federal court having jurisdiction over New York County, New York; (iii) each of
the parties irrevocably waives the right to trial by jury; and (iv) each of the
parties irrevocably consents to service of process by first class certified
mail, return receipt requested, postage prepared, to the address at which such
party is to receive notice in accordance with this Agreement.

 

(f)    Waiver; Termination. No failure on the part of the Company to exercise
any power, right, privilege or remedy under this Agreement, and no delay on the
part of the Company in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver of such power, right, privilege or
remedy; and no single or partial exercise of any such power, right, privilege or
remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy. The Company shall not be deemed to have
waived any claim arising out of this Agreement, or any power, right, privilege
or remedy under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of the Company; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given. If the Merger Agreement is terminated, this Agreement shall thereupon
terminate.

 

(g)    Captions. The captions contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

 

(h)    Further Assurances. The Restricted Holder hereby represents and warrants
that the Restricted Holder has full power and authority to enter into this
Agreement and that this Agreement constitutes the legal, valid and binding
obligation of the Restricted Holder, enforceable in accordance with its terms.
The Restricted Holder shall execute and/or cause to be delivered to the Company
such instruments and other documents and shall take such other actions as the
Company may reasonably request to effectuate the intent and purposes of this
Agreement.

 

4

 

 

 

(i)    Entire Agreement. This Agreement and the Merger Agreement collectively
set forth the entire understanding of the Company and the Restricted Holder
relating to the subject matter hereof and supersedes all other prior agreements
and understandings between the Company and the Restricted Holder relating to the
subject matter hereof.

 

(j)    Non-Exclusivity. The rights and remedies of the Company hereunder are not
exclusive of or limited by any other rights or remedies which the Company may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative).

 

(k)    Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company and the Restricted Holder.

 

(l)    Assignment. This Agreement and all obligations of the Restricted Holder
hereunder are personal to the Restricted Holder and may not be transferred or
delegated by the Restricted Holder at any time. The Company may freely assign
any or all of its rights under this Agreement, in whole or in part, to any
successor entity without obtaining the consent or approval of the Restricted
Holder.

 

(m)    Binding Nature. Subject to Section 3(l) above, this Agreement will inure
to the benefit of the Company and its successors and assigns and will be binding
upon the Restricted Holder and the Restricted Holder’s representatives,
executors, administrators, estate, heirs, successors and assigns.

 

(n)    Survival. Each of the representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
Merger.

 

(o)    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original and both of which shall constitute one
and the same instrument.

 

[signature page follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.

 

  DYNASTAR HOLDINGS, INC.                 By:     Its:  

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.

 

  RESTRICTED HOLDER:           [                              ]                
By:     Its:           Address:                         Fax: (    )
_________________  

  

7

